            Case 6:20-cv-00810-ADA Document 57 Filed 03/08/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

                                            §
10TALES, INC.,                              §
                                            §
                      Plaintiff,            §          Case No. 6:20-cv-00810-ADA
                                            §
       v.                                   §           JURY TRIAL DEMANDED
                                            §
TIKTOK, INC., TIKTOK PTE. LTD.,             §
BYTEDANCE LTD., and BYTEDANCE               §
INC.,                                       §
                                            §
                      Defendants.           §

             ORDER DENYING DEFENDANTS’ MOTION TO STAY PENDING
               RESOLUTION OF THE MOTION TO TRANSFER VENUE

       Defendants’ Motion to Stay Pending Resolution of the Motion to Transfer Venue,

together with Plaintiff’s Opposition in Response to the Motion to Stay having been considered

       It is therefore ORDERED that Defendants’ Motion to Stay Pending Resolution of the

Motion to Transfer Venue is DENIED. A hearing on the Motion to Transfer Venue will be set

for May 4, 2021 to promote its speedy resolution.



       SO ORDERED.

         March 8
Dated: ___________________, 2021.

                                            ____________________________________
                                            The Honorable Alan D. Albright
                                            United States District Judge
